ORDER DENYING PETITION FOR REHEARING
The appellee has filed a petition for rehearing and we permitted it to file a supplemental memorandum of law by counsel newly hired since the panel handed down its decision. The petition seeks essentially clarification and modification based on a number of arguments and authorities that the appellee’s original counsel had not drawn to the attention of the court. In view of the fact that the panel decision merely reverses the dismissal of the complaint under Fed.R.Civ.P. 12(6)(b), the case is at an early stage and the appellee will have ample opportunity to present its arguments to the district court consistently with the flexible contours of the doctrine of law of the case.